United States Bankruptcy Appellate Panel
                            FOR THE EIGHTH CIRCUIT


                                   No. 05-6011 WM


In re:                                     *
                                           *
Virginia P. Dale,                          *
                                           *
         Debtor.                           *
                                           *
Virginia P. Dale,                          *        Appeal from the United States
                                           *        Bankruptcy Court for the
         Plaintiff - Appellant,            *        Western District of Missouri
                                           *
               v.                          *
                                           *
HomEq Servicing Corporation;               *
Betty Veasey; Ken Thompson;                *
Judy Brookman;                             *
Sandra Rodriguez-Villalovoz;               *
Jill Olsen; Michael P. Gaughan;            *
Jan Henryck; Kozeny & McCubbin,            *
L.C. and Amy Hope Davis,                   *
                                           *
         Defendants - Appellees.           *



                             Submitted: September 19, 2005
                                Filed: November 4, 2005



Before KRESSEL, Chief Judge, SCHERMER and MAHONEY, Bankruptcy
Judges

SCHERMER, Bankruptcy Judge
       Plaintiff Virginia P. Dale (“Plaintiff”) appeals the bankruptcy court’s1 entry of
judgment pursuant to Federal Rule of Civil Procedure 52(c) in favor of Defendants
HomEq Servicing Corporation, Betty Veasey, Ken Thompson, Judy Brookman,
Sandra Rodriguez-Villalovoz, Jill Olsen, Michael P. Gaughan, Jan Hendryck,
Kozeny & McCubbin, L.C., and Amy Hope Davis (“Defendants”) on all fifteen counts
in her amended complaint. We have jurisdiction over this appeal from the final order
of the bankruptcy court. See 28 U.S.C. § 158(b). For the reasons set forth below, we
affirm.

                                        ISSUE

        The Plaintiff lists six issues on appeal in her brief.2 We consolidate the issues
into two: whether the bankruptcy court erred in its finding of facts and whether it
properly applied the law to the facts. We conclude that the bankruptcy court did not
err in its findings of fact. We also conclude that the bankruptcy court properly applied
the law to the facts in this case.

                                  BACKGROUND


      1
      The Honorable Jerry W. Venters, United States Bankruptcy Judge for the
Western District of Missouri.
      2
       The issues identified by the Plaintiff are:
             1. Did the mortgage and their Servicing Agent engage in manipulating
             tactics to create the default alleged in the complaint. 2. How did the
             Servicing agent create and use delay tactics to ensure a defaulted loan.
             3. Did HomeQ Servicing commit fraud ignoring the appellants
             “Qualified Written Requests” 4. Has HomeQ Servicing committed
             fraud upon the court by stating that they are the holder and owner of
             the note-when in fact-they do not even own the note. 5. Create
             additional false deficiencies through a variety of questionable
             practices. 6. Arrogantly violating numerous laws and regulations.
      (citations omitted).
                                           2
       On November 24, 1998, the Plaintiff obtained a loan from The Money Store in
the principal amount of $34,083 bearing interest at the rate of 9.750%. The loan was
secured by a mortgage on the Plaintiff’s residence.

       On December 14, 1999, the Plaintiff filed a petition for relief under Chapter 7
of the Bankruptcy Code. The Plaintiff obtained a discharge of her personal liability
on the mortgage debt in the Chapter 7 proceeding; however the mortgage survived the
bankruptcy and remained an indebtedness secured by the Plaintiff’s residence.

       On July 18, 2000, the Plaintiff filed a petition for relief under Chapter 13 of the
Bankruptcy Code. The case was dismissed because of the Plaintiff’s failure to make
plan payments. One June 11, 2001, the Plaintiff filed a second Chapter 13 petition.
The second Chapter 13 case was also eventually dismissed because of the Plaintiff’s
failure to make plan payments. Prior to the dismissal of the second case, the Plaintiff
entered into a stipulation with The Money Store acknowledging that the principal
amount of the debt secured by her residence was $33,865.82 and additional arrearages
of $7,565.66 were owed for a total indebtedness of $41,431.48.

       On November 7, 2000, The Money Store notified the Plaintiff that Fairbanks
Capital Corp. was the new servicer of her loan. Fairbanks Capital Corp. sent the
Plaintiff a similar notice on December 5, 2000. Fairbanks Capital Corp. and HomEq
Servicing Corporation (“HomEq”) are the same entity.

       On December 9, 2002, HomEq sent the Plaintiff a letter notifying her that her
account was under review for foreclosure. That letter provided an itemized
accounting of the total amount necessary to cure the default, $19,429.23. The Plaintiff
was unable to pay that amount so she contacted the Kansas City Housing Information
Center (“HIC”) for assistance. P.J. Phelps, a case manager with the HIC assisted the
Plaintiff. On December 19, 2002, Phelps sent a letter to Ken Thompson, the President
and CEO of Wachovia Corporation, the corporate parent of HomEq, requesting an

                                            3
accommodation on behalf of the Plaintiff. Thompson directed HomEq to take care of
the problem. HomEq sent the Plaintiff a loan modification offer on January 22, 2003,
proposing a modified loan amount of $42,194.85 with 8% interest payable in monthly
payments of $321.78. As conditions to modification, the Plaintiff was required to pay
a $578 loan modification fee and to return a signed copy of the modification
agreement to HomEq.

       The Plaintiff was unable to pay the loan modification fee so she sought further
assistance from Phelps. Phelps was able to provide the Plaintiff with funds to cover
the loan modification fee as well as the first month’s payment under the modified loan
by pooling resources with another organization, the United Services Community
Action Agency. The Plaintiff marked up the proposed loan modification agreement
before signing it and returning it to HomEq.

       When the Plaintiff sent her payment and a voided check to initiate direct
withdrawal of future payments on the modified loan, HomEq returned the checks and
notified the Plaintiff that it could not accept the payments because she was in
bankruptcy and that the checks were insufficient to reinstate the mortgage. The
Plaintiff was not in bankruptcy at the time, so she again sought assistance from
Phelps. In response to Phelps’ July 3, 2002, inquiry, HomEq sent the Plaintiff a letter
on July 25, 2003, apologizing for its error and explaining that the checks were
returned because the file had not been updated to reflect the modified loan terms
because the Plaintiff had not returned an unaltered modification agreement to HomEq.
The letter advised the Plaintiff that another loan modification agreement was being
sent to her via certified mail for her proper execution. The Plaintiff never returned a
properly executed loan modification agreement to HomEq.

      The Plaintiff did not make any additional payments under the loan, either in its
original form or pursuant to the proposed modifications. In August, 2003, HomEq



                                          4
notified the Plaintiff that her loan was in foreclosure status. The Plaintiff filed her
third Chapter 13 bankruptcy petition on January 9, 2004.

       On February 23, 2004, the Plaintiff filed a complaint against HomEq and
Wachovia Corporation. On October 14, 2004, the Plaintiff filed her Second Verified
Amended Complaint against the Defendants seeking relief under fifteen counts: civil
conspiracy; two counts of violations of RICO; violations of the Fair Debt Collection
Practices Act; negligence; reckless or negligent misrepresentation of material facts;
breach of contract; violation of Real Estate Protection Act; fraud; intentional infliction
of emotional distress; unjust enrichment; violation of the Fair Credit Reporting Act;
torturious [sic] interference with contractual relations; violation of Truth in Lending
Act; and violation of Trade Commission Act.

        At HomEq’s suggestion, the parties agreed to a bifurcated proceeding as
follows: (1) the Defendants would initially forego discovery efforts yet would respond
to the Plaintiff’s discovery requests which were pending on December 10, 2004; (2)
upon conclusion of the Plaintiff’s discovery, the court would hear the Plaintiff’s
evidence and argument; (3) at the close of the Plaintiff’s case-in-chief, the Defendants
would move for judgment on partial findings pursuant to Federal Rule of Civil
Procedure 52, applicable in bankruptcy cases pursuant to Federal Rule of Bankruptcy
Procedure 7052; (4) if any of the Plaintiff’s claims survived the Rule 52 motions, the
Defendants would take discovery from the Plaintiff and her proposed experts and
witnesses on the remaining claims; and (5) upon completion of the Defendants’
discovery, the parties would reconvene for trial on the Plaintiff’s remaining claims,
if any.

       In accordance with the trial procedures agreed upon among the parties, the
Plaintiff presented her case-in-chief on January 7, 2005. The Plaintiff called two
witnesses and provided her own narrative testimony. At the close of the Plaintiff’s
presentation and argument, the Defendants moved for judgment as a matter of law.

                                            5
The Defendants filed written Rule 52 motions after the hearing. The Plaintiff filed her
response to the motions. After considering the evidence presented and the arguments
of the parties at trial and in the motions and the Plaintiff’s response to the motions, the
bankruptcy court entered its opinion and judgment in favor of the Defendants on all
counts. The Plaintiff appeals the entry of judgment for the Defendants on all counts
of her complaint.

                             STANDARD OF REVIEW

       We review the bankruptcy court’s findings of fact for clear error and we review
its entry of judgment pursuant to Rule 52(c) de novo. Minn. Laborers Health &
Welfare Fund v. Scanlan, 360 F.3d 925, 927 (8th Cir. 2004); Clark v. Runyon,
218 F.3d 915, 918 (8th Cir. 2000).

                                     DISCUSSION

       Pursuant to Civil Procedure Rule 52, applicable herein pursuant to Federal Rule
of Bankruptcy Procedure 7052, if during a trial without a jury a party has been fully
heard on an issue and the court finds against the party on that issue, the court may
enter judgment as a matter of law against that party with respect to a claim that cannot
be maintained under controlling law without a favorable finding on the issue. Fed.
R. Civ. P. 52(c). Such a judgment shall be supported by findings of fact and
conclusions of law as required by Fed. R. Civ. P. 52(a). In the instant case, the matter
was tried without a jury and the Plaintiff was given ample opportunity to present her
case. At the end of the Plaintiff’s presentation of her evidence, the Defendants moved
for judgment pursuant to Rule 52(c) and presented written Rule 52 motions to the
court. The Defendants electronically filed written Rule 52(c) motions after the
hearing. The Plaintiff was given seventeen days to file a written response to the
Rule 52 motions. After the Plaintiff filed her written response to the motions, the
court carefully considered the evidence and issued its findings of fact, conclusions of

                                            6
law, and order. The findings of fact are supported by the record on appeal. The
bankruptcy court committed no error in its findings of fact.

       The bankruptcy court addressed each of the fifteen counts in the Plaintiff’s
Amended Complaint. The court identified the elements required for recovery by the
Plaintiff under each count and analyzed the facts presented by the Plaintiff to
determine whether she had established a prima facie case. The court applied the law
to the relevant facts and properly determined that the Plaintiff had not established a
prima facie case under any count. The court properly entered judgment in favor of the
Defendants and against the Plaintiff on each count. We find no error in the
bankruptcy court’s thorough and well reasoned opinion and accordingly affirm its
opinion and judgment.

                                   CONCLUSION

      The bankruptcy court committed no error in its entry of judgment pursuant to
Fed. R. Civ. P. 52(c) in favor of the Defendants at the close of the Plaintiff’s evidence.
Accordingly, we AFFIRM the bankruptcy court’s entry of judgment in favor of the
Defendants and against the Plaintiff.




                                            7